Opinions of the United
2004 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-5-2004

Bloxson v. Wilkinsburg
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-1108




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2004

Recommended Citation
"Bloxson v. Wilkinsburg" (2004). 2004 Decisions. Paper 255.
http://digitalcommons.law.villanova.edu/thirdcircuit_2004/255


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2004 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                            NOT PRECEDENTIAL

                    UNITED STATES COURT OF APPEALS
                         FOR THE THIRD CIRCUIT
                              ___________

                                  No. 04-1108
                                  ___________

 AMY BLOXSON, individually and in her capacity as Administrator of the Estate of
  Raynard L. Bloxson, Deceased; THE ESTATE OF RAYNARD L. BLOXSON,

                                                  Appellants,

                                        v.

    BOROUGH OF WILKINSBURG; BOROUGH OF WILKINSBURG POLICE
DEPARTMENT; OFFICER MICHAEL MINCIN, individually and in his capacity as a
Borough of Wilkinsburg Police Officer; OFFICER ALAN FELLER, individually and in
              his capacity as a Borough of Wilkinsburg Police Officer

                          ________________________

    ON APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF PENNSYLVANIA
        District Court Judge: The Hon. Donetta W. Ambrose, Chief Judge
                       (Pa. District Civil No. 99-cv-00834)
                                   ___________

                   Submitted Under Third Circuit LAR 34.1(a)
                              September 28, 2004

            Before: RENDELL, FUENTES, and SMITH, Circuit Judges.

                        (Opinion Filed: October 5, 2004)


                           _______________________

                           OPINION OF THE COURT
                           _______________________
FUENTES, Circuit Judge:

       On September 25, 1998, Officers Michael Mincin and Alan Feller conducted a traffic

stop on a vehicle in which Raynard L. Bloxson was riding as a passenger. When Bloxson

exited and walked away from the car, the Officers ordered him back. Upon returning,

Bloxson reached into the car and retrieved a backpack. As he did so, a handgun fell to the

sidewalk. Both of the Officers ordered Bloxson not to pick up the gun. When Bloxson

nevertheless reached for the weapon and picked it up, Mincin fatally shot him. This action

against the Officers and the Borough of Wilkinsburg and its police department for, among

other things, violations of the Fourth and Fourteenth Amendments was commenced by

Bloxson’s mother, both individually and as Administratrix for Bloxson’s estate.1 The

Officers moved for summary judgment on qualified immunity grounds. The District Court,

adopting the M agistrate’s findings and recommendation, granted summary judgment. We

will affirm.

                                              I.

       As we write solely for the parties, our recitation of the facts will be limited to those

necessary to our determination. On September 25, 1998, two police officers, Michael Mincin

and Alan Feller, pulled up behind a parking car with their emergency lights on, after learning

that the car’s registration had been suspended. One of the passengers, Raynard L. Bloxson,




  1
    Given the dual role of Ms. Bloxson in this case, we will refer to Appellants in the
plural in this opinion.

                                             -2-
exited the vehicle and approached the house in front of which the vehicles were parked. The

Officers ordered Bloxson to return to the car, and he complied. Upon reaching the car,

Bloxson retrieved a backpack and began to return to the house. However, upon turning, a

gun fell from the bag onto the sidewalk. According to the complaint in this action, Bloxson

then reached down, picked up the weapon, turned around, and began to run from the scene.

At some point during this activity, Mincin shot Bloxson twice in the back, fatally wounding

him. Bloxson’s complaint states that he was shot while running away. 2 Mincin testified at

the coroner’s inquest that he shot Bloxson while Bloxson was reaching for the gun on the

sidewalk. Feller testified that Mincin shot Bloxson after Bloxson had retrieved the weapon

and turned its barrel closer to the direction of Mincin.

       Bloxson’s mother, individually and as Administratrix of her son’s estate, brought suit

against Mincin and Feller, with claims of alleged violations of the Fourth and Fourteenth

Amendments as well as wrongful death and negligence claims under Pennsylvania law. She

also filed claims against the Borough of Wilkinsburg and its police department, for failure

to train the Officers with respect to those claims. The District Court first granted motions

for summary judgment by the Borough and the police department and then, upon

recommendation of the Magistrate Judge, entered summary judgment on the federal civil

rights claims in favor of Mincin and Feller on the basis of qualified immunity. The Court




  2
    However, Appellants’ brief to this Court inconsistently suggests that “Bloxson never
actually touched the gun which fell from his back pack.” Br. of Appellees at 7.

                                             -3-
refused to exercise supplemental jurisdiction over the state law claims, and Appellants do not

appeal that decision. The only issue Appellants raise is whether the District Court erred in

finding that the Officers did not violate the Fourth and Fourteenth Amendments.

                                             II.

       When reviewing a grant or denial of summary judgment, “we apply the same test

employed by the District Court under Federal Rule of Civil Procedure 56(c).” Morton Int’l,

Inc. v. A.E. Staley Mfg. Co., 343 F.3d 669, 679-80 (3d Cir. 2003). Thus, a District Court’s

grant of summary judgment must be affirmed only if it appears that there is no genuine issue

as to any material fact and that Appellees are entitled to a judgment as a matter of law. Id.

In evaluating the evidence, we take the facts in the light most favorable to the nonmoving

party and draw all reasonable inferences in favor of that party. Id.

                                             III.

       Section 1983 provides a cause of action for “any person who has been deprived of

rights secured by the Constitution or laws of the United States by a person acting under color

of law.” Curley v. Klem, 298 F.3d 271, 277 (3d Cir. 2002). Appellants’ § 1983 claims here

are for damages stemming from the alleged Fourth and Fourteenth Amendment violations.

Under the doctrine of qualified immunity, “officers performing discretionary functions are

‘shielded from liability for civil damages insofar as their conduct does not violate clearly

established statutory or constitutional rights of which a reasonable person would have

known.’” Id. (quoting Harlow v. Fitzgerald, 457 U.S. 800, 818 (1982)). In order to evaluate



                                             -4-
a claim for qualified immunity, a court must first decide whether a constitutional violation

occurred, and, if so, then decide whether the violated right was clearly established. Id. (citing

Saucier v. Katz, 533 U.S. 194, 201 (2001)).

       Appellants’ Fourth Amendment claim alleges that the Officers unreasonably seized

Bloxson during the traffic stop and the ensuing “apprehension” through the use of deadly

force. Compl. ¶ 28. It is clear that both the traffic stop and the apprehension constitute

seizures for the purpose of the Fourth Amendment. See Whren v. United States, 517 U.S.

806, 809-10 (1996) (noting that the “[t]emporary detention of individuals during the stop of

an automobile by the police, even if only for a brief period and for a limited purpose,

constitutes a ‘seizure’ of ‘persons’ within the meaning of [the Fourth Amendment]”);

Abraham v. Raso, 183 F.3d 279, 288 (3d Cir. 1999) (stating that “‘there can be no question

that apprehension by the use of deadly force is a seizure subject to the reasonableness

requirement of the Fourth Amendment’” (quoting Tennessee v. Garner, 471 U.S. 1, 7

(1985))). Excessive force allegations are properly scrutinized under a Fourth Amendment

objective reasonableness standard. See Graham v. Connor, 490 U.S. 386, 388 (1989). In

assessing reasonableness, the court must consider the circumstances of the case, including

“whether the suspect poses an immediate threat to the safety of the officers or others, and

whether he is actively resisting arrest or attempting to evade arrest by flight.” Id. at 396.

“The ‘reasonableness’ of a particular use of force must be judged from the perspective of a

reasonable officer on the scene, rather than with the 20/20 vision of hindsight.” Id.



                                               -5-
       Although the facts surrounding an alleged Fourth Amendment violation are for a jury

to determine, the question whether, in light of those facts, the Officers’ actions were

objectively reasonable is for a court to decide. Sharrar v. Felsing, 128 F.3d 810, 828 (3d Cir.

1997) (noting that “[o]nly if the historical facts material to [the reasonableness

determination] are in dispute . . . will there be an issue for the jury”). Because we are

reviewing a grant of summary judgment, we must decide whether, viewing the facts in the

most favorable light for Appellants, the actions of the Officers here were objectively

reasonable.

       We will consider the reasonableness of both seizures separately. The traffic stop

clearly was reasonable, as the vehicles registration was defective, violating the traffic code.

See 75 Pa. Cons. Stat. § 6308(b) (authorizing police officers to conduct traffic stops if there

is reasonable suspicion of a traffic code violation). The Officers’ order to remain in, or

return to, the vehicle also was within reason. See United States v. Moorefield, 111 F.3d 10,

13 (3d Cir. 1997) (finding an order to a passenger to remain in the car during a traffic stop

to be reasonable).

       Next we must consider whether Mincin’s use of deadly force and Feller’s failure to

prevent that shooting were reasonable. Although Appellants argue that there is a dispute

over whether Bloxson actually picked up the gun after it fell to the sidewalk, their complaint

directly states that he did pick up the weapon and there is sworn deposition testimony to this

effect as well. Given this fact, and the other undisputed facts outlined above, we find, for



                                              -6-
the reasons articulated by the Magistrate, which were adopted by the District Court, that the

Officers acted reasonably under the circumstances. Bloxson refused to follow the Officers’

orders throughout the encounter, including the order to leave the gun alone once it was on

the sidewalk. When Bloxson reached for the gun, and certainly when he actually possessed

it, a reasonable officer could have believed that Bloxson became an immediate danger to the

Officers and the individuals in the vicinity. 3 Additionally, a reasonable officer could have

believed that the use of deadly force was necessary to alleviate that danger. Thus, because

both Mincin’s decision to act and Feller’s failure to stop Mincin were reasonable under the

circumstances, no Fourth Amendment violation took place.

       Our conclusion that the Officers acted reasonably under the circumstances, and

therefore did not violate the Fourth Amendment obviates the need to move onto the second

step of the qualified immunity inquiry–whether the constitutional right violated was clearly

established.

       Appellants Fourteenth Amendment liberty interest claim, assuming that such a claim


  3
     Appellants cite Hegarty v. Somerset County, 53 F.3d 1367 (1st Cir. 1995), for the
proposition that “[c]ourts have decided against a claim of qualified immunity even when a
weapon has been actually pointed . . . at the offending officers.” Br. of Appellants at 13
n.5. However, the constitutional violation alleged in that case was based on the officers’
ill-conceived plan to make a warrantless arrest of the suspect at her cabin, not on the
shooting of the suspect once she confronted them with a gun. Id. at 1375. In fact, the
court specifically noted that “[p]laintiff acknowledges that the officers did not use
excessive force to protect themselves after they forcibly entered the cabin and were
confronted by [the suspect], with rifle raised.” Id. Moreover, the court in Hegarty
reversed a district court’s denial of summary judgment, finding that the officers involved
actually deserved qualified immunity. Id. at 1379.

                                             -7-
is cognizable at all, also does not survive the Officers’ qualified immunity for the reasons just

explained regarding the Fourth Amendment, as Appellants have failed to demonstrate a

constitutional violation inherent in the shooting.

                                              IV.

         For these reasons, we conclude that the District Court properly granted summary

judgment in favor of Appellees. Accordingly, we will AFFIRM the Order of the District

Court.




                                               -8-